Citation Nr: 1519883	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the currently assigned 50 percent rating for PTSD and denied a TDIU rating.  In March 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's record.  

The Veteran perfected an appeal of a denial of service connection for a skin disorder, to include as secondary to service-connected PTSD.  An April 2013 rating decision granted service connection for eczema with psoriasis, rated 30 percent, effective April 4, 2007.  The Veteran had also initiated appeals of denials of service connection for bilateral hearing loss and tinnitus, but did not timely perfect the appeals following the issuance of a January 2011 statement of the case (SOC).  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. It is reasonably shown that from June 15, 2010, the Veteran's PTSD has been manifested by symptoms productive of total occupational and social impairment.  

2. As a 100 percent schedular rating has been assigned to the service-connected PTSD beginning on June 15, 2010, the matter of entitlement to a TDIU rating is rendered moot.  


CONCLUSIONS OF LAW

1. A 100 percent schedular rating is warranted for the Veteran's PTSD from June 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).  

2. The claim for a TDIU rating is dismissed.  38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  

The Veteran's claim for an increased rating for PTSD was received on June 15, 2010.  In a March 2012 statement, the Veteran's wife indicated that the Veteran participated in individual prolonged exposure therapy for PTSD which "was a very intense program requiring weekly one on one sessions, recording memories, listening to recorded sessions daily."  She stated that at one point during the program she asked the Veteran "to stop the program because of the negative effects that it was having on him.  His skin condition was worsening; nightmares were more often and sleep habits even worse."  VA treatment records show that the Veteran participated in the prolonged exposure therapy from July to October 2010.  An October 2010 VA treatment record shows that the Veteran reported he was feeling "much better" and had "some symptoms of PTSD though fewer than he had reported a couple months ago."  

On October 2010 VA examination, the examiner noted that the record, including VA treatment records, had been reviewed.  It was noted that some of the Veteran's PTSD signs and symptoms had increased in severity since his July 2007 VA examination (when a GAF score of 50 had been assigned).  The examiner assigned a GAF score of 46, and opined that "[d]ue to depression, anxiety, sleeping problems, nightmares, isolating himself, relationship problems, mood swings, intrusive thoughts, anxiety attacks, avoiding crowds, avoidance, irritability, an increased startle response, hypervigilance, a lack of interest in everyday activities, concentration problems, short term memory problems, and flashbacks, there is total occupational and social impairment with the Veteran."  Although a November 2010 VA examiner opined that the Veteran had "no [service-connected] illnesses that would impair his ability to work," the Board notes that that examiner's opinion only related to the Veteran's physical disabilities, as the examiner indicated that he had "[n]o documented [service-connected] injuries."  The record clearly shows that he was service-connected for PTSD at that time.  [The Board also notes that service-connection for a skin disability was granted in an April 2013 rating decision with an effective date in April 2007.]  Therefore, the October 2010 VA examiner's opinion that the Veteran's PTSD is productive of total occupational and social impairment is consistent with the other evidence of record.  

Finally, in her March 2012 statement, the Veteran's wife indicated that the Veteran's PTSD "symptoms have not improved but have worsened."  Resolving any remaining reasonable doubt in favor of the Veteran (as required under 38 C.F.R. § 4.3), the Board finds that it is reasonably shown that from June 15, 2010, the Veteran's PTSD has been manifested by symptoms productive of total occupational and social impairment.  

Furthermore, the Board notes that a 50 percent rating is in effect for the Veteran's PTSD for the one year prior to the June 2010 claim for increase.  The Board has considered whether any increase in the severity of his PTSD was factually ascertainable during the year prior to the June 2010 claim.  However, the Board finds no evidence presenting a factually ascertainable increase in the severity of the PTSD during the year prior to the June 2010 claim for increase; therefore, there is no basis for awarding an increased rating from any date during the one year period for consideration prior to the June 2010 claim for increase.  38 C.F.R. § 3.400(o)(2).  


TDIU Rating

A TDIU rating may be assigned when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Initially, the Board notes that the regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  As the Board has granted a 100 percent schedular rating for the service-connected PTSD beginning June 15, 2010, the date he filed his claim for TDIU, the matter of entitlement to a TDIU rating from that date is rendered moot.  

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case are distinguishable from Bradley, which involved the assignment of a TDIU (total rating) based on a single "less than total" (70 percent) disability rating, with subsequently claimed additional orthopedic disabilities that combined to 60 percent.  The instant case, however, is distinguishable from Bradley in that here, the Veteran is now in receipt of a 100 percent rating for PTSD, and the issue of the Veteran's entitlement to a higher rating for his skin disability has not been developed for review before the Board.  In addition, the Veteran is separately rated 100 percent for his service-connected prostate cancer and is entitled to special monthly compensation at the housebound rate, effective May 17, 2012.  Any TDIU granted would necessarily be based on all the service-connected disabilities.  See 38 C.F.R. § 4.16.  If the Veteran were to be awarded a TDIU rating based on all the service-connected disabilities, one of which (PTSD) is already rated at the 100 percent schedular rate as of the date of the current claim, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  For these reasons, the Board finds that the TDIU claim is rendered moot throughout the appeal period.

The Board has considered whether entitlement to a TDIU rating was warranted during the year prior to the June 2010 claim for a TDIU rating.  Although the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) in the year prior to June 2010, private and VA treatment records simply show ongoing complaints and treatment for the Veteran's service-connected PTSD and skin disability.  The evidence does not show functional limitation of sufficient severity to render the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Consequently, there is no basis for awarding a TDIU rating from any date during the one year period for consideration prior to the June 2010 claim for increase.  38 C.F.R. § 3.400(o)(2).  


ORDER

A 100 percent rating for PTSD from June 15, 2010, is granted, subject to the controlling regulations governing monetary awards.  

The appeal for entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities from June 15, 2010, is dismissed.  


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


